PER CURIAM.
The respondent concedes that its argument made before the circuit court acting in its appellate capacity was never made in the county court, and, therefore, petitioner never had an opportunity to brief or explicate her position.
*190Based upon that concession, we vacate the order of the circuit court affirming the judgment of the county court and remand to the circuit court with directions to remand to the county court for further proceedings in light of section 627.736, Florida Statutes (1985).
Reversed and remanded for further proceedings.